While it is quite correct to observe that an acceleration clause is not a prerequisite to the enforcement of a forfeiture, it is, nonetheless, necessary that there be a default, and the existence of an acceleration clause may be necessary in order for there to be a default.
R.C. 5313.06 requires that written notice be sent to the vendee, and that such notice must provide that the contract will stand forfeited unless the vendee "* * * performs the terms and conditions of the contract within ten days * * *." R.C.5313.06(C). In this case, after the vendees made their $5,000 payment within that time, the terms and conditions of the contract had been met. In the absence of an acceleration clause, late payment penalty clause, or language creating some further obligation, there is no further term or condition for them to meet. At the time the complaint was filed in this case, the vendees were not required under the terms of the contract to do or pay anything else whatsoever.
The ten-day notice is the only notice required by statute. If we say that the vendees can save themselves, after receiving the only notice they will ever get, only by payment of the entire future balance of the contract, we are saying that the existence of the notice requirement in itself is tantamount to the existence of an acceleration clause. The statute does not so provide, and the creation of such an onerous burden from a simple notice requirement seems to give birth to another of the ills which the statute was ostensibly designed to prevent. *Page 91